Citation Nr: 0011421	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  93-27 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
August 1989.  

In a November 1989 rating decision, the Pittsburgh, 
Pennsylvania RO denied the veteran's claim for entitlement to 
service connection for a back disability.  The veteran was 
notified of that action by letter in December 1989; however, 
he failed to perfect an appeal therefrom and that action 
became final.

In December 1990, the veteran requested that his claim for 
entitlement to service connection for a back disability be 
reopened.  This appeal arises from an April 1991 rating 
decision of the RO, which determined that new and material 
evidence had not been submitted to reopen the claim for 
entitlement to service connection for a back disability.  In 
August 1996, the Board of Veterans' Appeals (Board) remanded 
the case to the RO for additional development.

In December 1998, the Board found that new and material 
evidence had been submitted as to the issue of entitlement to 
service connection for a back disorder, and reopened and 
remanded the issue for additional development.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a back disability.

As previously noted, the veteran's claim of entitlement to 
service connection for a back disability was denied by the RO 
in November 1989.  Although the veteran was given written 
notification of this determination in December 1989, a timely 
appeal was not thereafter received.  The RO's determination, 
therefore, became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1999).  

In December 1998, the Board found that new and material 
evidence had been submitted as to the issue of entitlement to 
service connection for a back disorder, and reopened the 
veteran's claim.  The Board also remanded the issue for 
additional development, including adjudication of the 
veteran's claim for service connection for a back disability 
on a de novo basis.

The Board notes that an April 1998 Supplemental Statement of 
the Case (SSOC) does not contain a summary of the laws and 
regulations pertaining to service connection and the RO did 
not adjudicate the veteran's claim on a de novo basis.  The 
RO phrased the issue as new and material evidence to reopen a 
claim for a back disability; the SSOC contains analysis 
pertaining to new and material evidence.  This fact was noted 
by the veteran's representative in a March 2000 informal 
hearing presentation.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in a December 1998 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following action:

The RO should readjudicate the veteran's 
claim for service connection for a back 
disability on a de novo basis.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


